Citation Nr: 1813451	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Brother


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969 .  The Veteran also served in the National Guard in July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his low back pain is the result of an in-service car accident that occurred in July 1986 during annual training.  The Veteran's service entrance examination was silent for any health problems.  At the separation examination from his first period of active service, the Veteran indicated that there were no changes in his medical condition.  Service medical records from his second period of service did indicate degenerative changes following the car accident.

An April 1984 private treatment record indicates that the Veteran injured his back while working in June 1980.  X-rays showed some local scoliosis residual from childhood.  The examiner noted that while the scoliosis was not much, a muscle spasm alone would "do it" in that area.

In an August 2012 VA examination, the examiner opined that the Veteran's low back pain was not the result of the July 1986 in-service incident.  The examiner opined that the Veteran's back condition was actually the result of several work related accidents.  The examiner also indicated a history of mild scoliosis.  

In September 2017 the Veteran testified that he had a low back injury that was aggravated by the July 1986 car accident that occurred while he was at National Guard training.  The Veteran has not received a medical opinion on whether or not any low back disability has been aggravated by the July 1986 car accident.  As a result, an examination is necessary.

The Veteran also testified that he received Social Security Administration (SSA) disability benefits for a back disability.  To date, there is no indication in the record that those documents have been obtained.  VA must obtain all relevant VA, federal, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those records may provide information pertinent to the Veteran's claims on appeal.  Accordingly, before completing any of the development discussed in the sections below, any available disability benefits records from the Social Security Administration (SSA) should be obtained.

Clinical documentation dated after February 2018 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after February 2018.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide an explanation for all conclusions.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any low back disability is related to active service? 

(b)  Is there clear and unmistakable evidence that the Veteran had a low back disability prior to entering service between July 1966 to July 1969 or July 1986?

(c)  Is it clear and unmistakable that there is a congenital or development deformity of the low back present?

(d)  If the Veteran had a low back disability prior to entering active service in July 1966, or has a congenital or developmental deformity of the back, is it clear and unmistakable that any low back disability was not aggravated (increased in severity beyond the natural progress of the disorder) during active service from July 1966 to July 1969?  

(e)  If the Veteran had a low back disability prior to July 1986, or had a congenital or developmental deformity of the back, is it at least as likely as not that any preexisting low back disability was aggravated (increased in severity beyond the natural progress of the disorder) by a July 1986 car accident?  

(f)  Is it at least as likely as not (50 percent or greater probability) that any current low back disability is related to a July 1986 car accident?

(g)  If the examiner determines that a low back disability is not the result of active service, but should be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

